oO Oo ON OOOUmMCU Be UOUDN CU

PO PDP RP DO PD NYO NYO PDB YO F- | ZS ZS SS SS SS = = =e
on mom on BR WD HBS |= DO OO DOD NN DO OT F WO NY =

30

 

 

McGREGOR W. SCOTT
United States Attorney

BRIAN A. FOGERTY

 

Assistant United States Attorney

501 I Street, Suite 10-100 cuem NOV 26 2019
Sacramento, CA 95814 U.S DISTRICT COURT
Telephone: (916) 554-2700 EASTERN DISTRICT OF CALIFORNIA
Facsimile: (916) 554-2900 SST

Attorneys for Plaintiff

United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO. 2:18-SW-1078 AC

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: | ¢4PROPOSEBTFORDER REGARDING MOTION TO
UNSEAL SEARCH WARRANT

Gray Apple iPhone, IMEI 353025098222417

 

The United States’ motion to unseal the Search Warrant and this case is GRANTED.

paren 1/25] 90/7 GADo~

Hon. Carolyn K. Delaney
United States Magistrate Judge

 

 

 

 
